AO 245B (Rev. 02/08/2019) Judg1nent in a Criminal Petty Case (Modified)



                                    UNITED STATES DISTRICT COU T                                                 MAR 0 4 2019
                                               SOUTHERN DISTRICT OF CALIFORNIA
                                                                                                       CLERK. IJ.S. DISTRICT COURT
                                                                                                     SOUTHERN DISTR1CT'OF CALIFORNIA
                     United States of America                                JUDGMENT I li!WCRIMINAL CAS                           i;::aurv
                                      v.                                     (For Offenses Committed nor After November 1, 1987)


                     Juan Carlos Perez-Guerra                                CaseNumber: 3:19-mj-21042

                                                                             Jason T. Conforti
                                                                             Defendant's Attorney


REGISTRATION NO. 83578298

THE DEFENDANT:
 12:1 pleaded guilty to count(s) _1_o_f_C_o_m_,_p_la_i_nt_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
 D was found guilty to count(s)
   after a plea of not guilty.
   Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                   Nature of Offense                                                          Count Number(s)
8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                1

 D The defendant has been found not guilty on count(s) - - - - - - - - - - - - - - - - - - -
 0 Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                               efJ. TIME SERVED
 12:1 Assessment: $10 WAIVED
                                  -              12:1 Fine: WAIVED
                                                                          D _ _ _ _ _ _ _ _ _ days


12:1 Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant's possession at the time of arrest upon their deportation or removal.
D Court recommends defendant be deported/removed with relative,                            charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                          Friday, March 1, 2019
                                                                          Date of Imposition of Sentence


Received      JiAt~
             d1J5M                                                        HONORABLE LINDA LOPEZ
                                                                          UNITED STATES MAGISTRATE JUDGE



Clerk's Office Copy                                                                                                  3:19-mj-21042
